DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 12/09/2020. The applicant submits one Information Disclosure Statement dated 12/15/2020. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to two applications a provisional dated 01/22/2019 and a continuation on 01/21/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hipshier US 2010/0090491.
As per claim 1, A component for a vehicle interior comprising: 
(a) a base comprising an outer surface; (Hipshier paragraph 0236 discloses, “In the present configuration, the vehicle floor console 3300 includes an armrest 3310 and a support 
(b) a support comprising an outer surface and configured to move between a raised position and a lowered position; (Hipshier paragraph 077 discloses, “FIG. 14 is a side view of the second embodiment of the longitudinally sliding storage compartment, illustrating the door 1180 rotatable into the second row of seating in a raised position.” And paragraph 0178 discloses, “ FIG. 15 is a side view of the second embodiment of the longitudinally sliding storage compartment 1160, illustrating a storage container rotatable into the second row of seating in a lowered position.” And paragraph 0195 discloses, “The storage space 1430 may be part of the adjustable armrest 1410 and may include interchangeable utility trays.  The utility trays may be interchanged to provide different functionality, such as cup holders, different storage and/or an E-bin for charging and storing small electronic devices.” ) and 
(c) a mechanism configured to move the support between the raised position and the lowered position; (Hipshier paragraph 0178 discloses, “The second row storage bin 1190 is attached by a hinge to the frame 1109” And paragraph 0195 discloses, “The storage space 1430 may be part of the adjustable armrest 1410 and may include interchangeable utility trays.  The utility trays may be interchanged to provide different functionality, such as cup holders, different storage and/or an E-bin for charging and storing small electronic devices.”)

wherein the support and the base provide a cavity when the support is in the lowered position; (Hipshier paragraph 0242 discloses, “The retaining feature 3430 can extend away from the rest of the vehicle floor console 3400 to create a custom storage space between the retaining feature 3430 and the rest of the vehicle floor console 3400.  In the present configuration, the retaining feature 3430 is biased toward the support structure by a spring or other suitable device.  In this manner, cargo having various irregular shapes may be retained by the vehicle floor console 3400.”)
wherein the support comprises a switch configured to send a signal to the mechanism to move the support toward the lowered position in response to a force on the support; (Hipshier paragraph 0243 discloses, “FIG. 111A is a cross-sectional side view of the vehicle floor console 3400 including the linearly biased retaining feature 3430.  As illustrated, the storage compartments 3410 are oriented vertically to enhance storage space within the console 3400.  In addition, the storage drawer 3420 is configured to slide forwardly to provide access to items within the drawer.”)
wherein the mechanism comprises a controller configured to hold the support in the lowered position for a duration of time after removal of the force on the support. (Hipshier 
As per claim 2, The component of Claim 1 further comprising a light source configured to provide a lighted border around the support. (Hipshier paragraph 0209 discloses, “The vehicle floor console 1800 has decorative halo effect accent lighting throughout the various components of the vehicle floor console 1800.”)
As per claim 3, The component of Claim 1 further comprising a light source configured (a) to provide a lighted border around the support when the support is in the raised position; (Hipshier paragraph 0209 discloses, “The vehicle floor console 1800 has decorative halo effect accent lighting throughout the various components of the vehicle floor console 1800.”) (b) to illuminate walls of the cavity. (Hipshier paragraph 0209 discloses, “The vehicle floor console 1800 has decorative halo effect accent lighting throughout the various components of the vehicle floor console 1800.”)
As per claim 4, The component of Claim 1 wherein the controller is configured to send a signal to the mechanism to move the support toward the raised position after a duration of time after removal of the force on the support. (Hipshier paragraph 0242 discloses, “In the present configuration, the retaining feature 3430 is biased toward the support structure by a spring or other suitable device.” Where the spring is the controller and as pressure changes it is the controller)
As per claim 5, The component of Claim 1 wherein the support further comprises a top plate; (Hipshier paragraph 0122 discloses, “FIG. 109 is a side view of the vehicle floor console including the pivotally biased retaining feature, in which a top portion of the retaining feature is 
a bottom plate; (Hipshier paragraph 0169 discloses, “As illustrated, the storage bin 1120 is configured to be pulled out from underneath the armrest 1110, facilitating access to the storage bin 1120 through an open top 1122.”)
a spring. (Hipshier paragraph 0242 discloses, “In the present configuration, the retaining feature 3430 is biased toward the support structure by a spring or other suitable device.”)
As per claim 6, The component of Claim 5 wherein the spring is configured to separate the top plate and bottom plate; wherein the spring is configured to compress in response to the force on the support. (Hipshier paragraph 0244 discloses, “The pad 3432 may be spring loaded, or otherwise movable similar to a clamp or vise, to hold items placed between the retaining feature 3430 and the rest of the vehicle floor console 3400.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hipshier US 2010/0090491 in view of Ranganathan US 2017/0324853.
As per claim 17, A component for a vehicle interior comprising: 
(a) a base comprising an outer surface; (Hipshier paragraph 0236 discloses, “In the present configuration, the vehicle floor console 3300 includes an armrest 3310 and a support structure, such as the illustrated storage compartment 3320.  As illustrated, the armrest 3310 is disposed on top of the storage compartment 3320 and may be hinged and/or slidable along a track to enable the armrest 3310 to act as a cover for the storage compartment 3320.  The retaining feature 3330 includes a frame and a resilient material stretched across the frame.  In 
(b) a support comprising an outer surface and configured to move between a raised position and a lowered position; (Hipshier paragraph 077 discloses, “FIG. 14 is a side view of the second embodiment of the longitudinally sliding storage compartment, illustrating the door 1180 rotatable into the second row of seating in a raised position.” And paragraph 0178 discloses, “ FIG. 15 is a side view of the second embodiment of the longitudinally sliding storage compartment 1160, illustrating a storage container rotatable into the second row of seating in a lowered position.” And paragraph 0195 discloses, “The storage space 1430 may be part of the adjustable armrest 1410 and may include interchangeable utility trays.  The utility trays may be interchanged to provide different functionality, such as cup holders, different storage and/or an E-bin for charging and storing small electronic devices.” )  and 
(c) a mechanism configured to move the support between the raised position and the lowered position; (Hipshier paragraph 0178 discloses, “The second row storage bin 1190 is attached by a hinge to the frame 1109” And paragraph 0195 discloses, “The storage space 1430 may be part of the adjustable armrest 1410 and may include interchangeable utility trays.  The utility trays may be interchanged to provide different functionality, such as cup holders, different storage and/or an E-bin for charging and storing small electronic devices.”)
wherein the outer surface of the support and the outer surface of the base comprise a substantially continuous surface when the support is in the raised position; (Hipshier paragraph 0185 discloses, “FIG. 23 is a side view of the armrest 1310 suspended above the open storage space, including a cup holder 1312 disposed at the front portion of the armrest.  As illustrated, 
wherein the support and the base provide a cavity when the support is in the lowered position; (Hipshier paragraph 0242 discloses, “The retaining feature 3430 can extend away from the rest of the vehicle floor console 3400 to create a custom storage space between the retaining feature 3430 and the rest of the vehicle floor console 3400.  In the present configuration, the retaining feature 3430 is biased toward the support structure by a spring or other suitable device.  In this manner, cargo having various irregular shapes may be retained by the vehicle floor console 3400.”)
wherein the support comprises a sensor configured to sense an electronic device; (Ranganathan paragraph 0025 teaches, “This inductive cell phone charger 42 functions to wirelessly charge smart cell phones at all times, including when the carriage 16 is in the storage position, the carriage 16 is in the deployed position or the carriage is being displaced between those two positions.”)
wherein the sensor is configured to send a signal to the mechanism to move the support toward the lowered position when the sensor senses an electronic device; (Ranganathan paragraph 0022 teaches, “The apparatus 10 may also include a carriage 16 that is displaceable along the guide track 14 between a storage position illustrated in FIGS.”)
wherein the sensor comprises a wireless charging device. (Ranganathan paragraph 0025 teaches, “This inductive cell phone charger 42 functions to wirelessly charge smart cell phones at all times, including when the carriage 16 is in the storage position, the carriage 16 is in the deployed position or the carriage is being displaced between those two positions.”)
Hipshier discloses a vehicle floor console. Hipshier does not disclose charging a mobile device wirelessly in a vehicle console. Ranganathan teaches of a charging a mobile device wirelessly in a vehicle console. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ranganathan et.al. into the invention of Hipshier. Such incorporation is motivated by the need to ensure safe operation of the charging the mobile device.

Allowable Subject Matter
Claims 7 – 16, and 18 – 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661